Citation Nr: 1723111	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-01 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back disorder, manifested by pain.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Eckart 


INTRODUCTION

The Veteran had active service from May 1972 to August 1972.  The Veteran's enlistment was terminated by reason of minority.  As there is no indication that the Veteran's service was voided or that he was discharged under dishonorable conditions, his service was accepted as valid from the date of entry upon active duty to the date of discharge.  38 C.F.R. § 3.14 (2016). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Following a remanded by the Board in December 2013 for additional development, the Board denied this claim in a February 2015 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC) which in a March 2016 Memorandum Decision, vacated and remanded the February 2015 decision.  

The Board notes that although the March 2016 CAVC decision only discussed the service connection claim for the back disorder, it remanded the Board's February 2015 decision in its entirety, which included a denial of TDIU.  The memorandum decision stated, that "February 6, 2015, Board decision on appeal is SET ASIDE and the matters REMANDED for further adjudication."  (Emphasis added.)  The Board further notes that the VA's litigation materials before the CAVC included a discussion in its brief before the Court stating that the TDIU claim should be abandoned as the Veteran was not challenging the TDIU denial.  However the brief filed on the Veteran's behalf before the CAVC contained a paragraph stating that the Veteran's claim for TDIU was contingent on the outcome of the service connection claim for a back disability.  See CAVC litigation materials pg. 18, 24 of 43 pg.  Thus the TDIU claim is not shown to be abandoned, nor was it found abandoned by the CAVC when it vacated the February 2015 decision in its entirety.  Hence, the Board finds that the matter of TDIU is currently before it.  

Regarding representation, the appellant was represented at the CAVC, attorney Michael J. Guy.  Mr. Guy appears to desire to represent the Veteran before the Board in the current matter.  However, records from VA's Office of General Counsel (OGC) do not reflect that Mr. Guy has been accredited by OGC as provided in 38 C.F.R. § 14.629.  A June 1, 2017 letter from the Board to Mr. Guy informed the attorney of such and provided information on applying for accreditation.  The Veteran was copied on this letter.  In light of this, the Board finds the VA Form 21-22 completed by the Veteran appointing Mr. Guy (dated in November/December 2016) is not valid.  As such, the Board finds that the Veteran is currently unrepresented in this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The CAVC's March 2016 decision found the Board's February 2015 decision to be erroneous by failing to ensure the Secretary complied with the duty to assist, by relying on an inadequate medical report, and by providing inadequate reasons or bases. 

The CAVC noted that although the Board found that the Veteran's service treatment records were associated with the file, the Board never explained that finding in light of the record evidence suggesting that some of his service records could not be obtained.  See September 2010 Formal Finding of Unavailability of Military Service Records (stating that records from his service from May 31, 1972 to August 4, 1972 could not be obtained).  The Veteran was advised of this unavailability and notified of alternate supporting documents that could be obtained per a September 2010 letter.  Thereafter the Board remanded this matter in December 2013, in part to obtain a VA examination and additional records including Workers Compensation records.  

Subsequently a VA examination was obtained in February 2014, which, when read as a whole, reflects the examiner's opinion that the Veteran's current back disability cannot be related to service because there are no medical records reflecting treatment prior to a post-service injury in the 1980s.  The CAVC faulted this opinion because the Board found the Veteran credible with regard to his in-service accident, yet there was no medical opinion regarding whether the accident as described by the Veteran and the pain experienced at the time of the injury and over the ensuing years might indicate the degree of any in-service injury he sustained or whether any such injury might have been a factor in his post-service injury.  Indeed, it appears that this examination did not appropriately consider the Veteran's lay statements that his back was injured in in June 1972 while operating a buffing machine, nor did it properly consider his lay contentions of continued symptomatology following service and was aggravated multiple times while working after service.  See March 2010 VA Form 21-526, Application for Compensation and Pension; see also April 2010 Claim with history; November 2010 Correspondence.  Again, as pointed out by the CAVC, the Board is noted to have conceded that the in-service injury occurred in its February 2015 decision, although the credibility of his assertions of continued symptoms was not addressed at all in this decision.  

Further the CAVC stated that the Board failed to properly addressed the heightened duties to "consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed" on the Board in this instance where some, but not all of his STRS had been associated with the claims file.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996) (explaining that the Board has a heightened duty to "consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed"). 

In light of the CAVC's conclusions, the Board finds that this matter should be remanded to afford readjudication of this matter to include consideration of the heightened duties as noted above.  Additionally per the CAVC's directives, efforts should be made to obtain a medical opinion regarding the scope of the Veteran's reported in-service injury and whether it was a factor in his postservice injury.

As for the TDIU matter was not explicitly abandoned as explained above, the Board finds that it must be deferred pending the resolution of the service connection issue on appeal.  It is noted that the Veteran is not presently service-connected for any disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the February 2014 VA examiner, or if unavailable, another suitably qualified examiner, as to whether it is at least as likely as not that the Veteran's current low back disability had its onset in service or is otherwise related to his service or whether any such injury might have been a factor in a post-service injury.

In rendering an opinion, the VA examiner should offer a full rationale and should not rely on the absence of evidence of in-service treatment or injury as a portion of the Veteran's service medical records are unavailable.  The examiner is to accept as fact for the purposes of this remand that Veteran had had a 1972 low back injury during service.  A new physical examination is not required unless the VA examiner finds one is necessary.  

A comprehensive rationale for any opinion offered should be provided.  The examiner must discuss and consider the Veteran's competent lay statements.  If an opinion cannot be rendered without restoring to mere speculation, the examiner must explain why such is the case. 

2.  Then, with consideration of the heightened duties imposed by missing STRs as discussed in Russo above, readjudicate the issues of entitlement to service connection for a back disorder and entitlement to TDIU.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



